Order entered October 16, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00033-CR

                       CHARLES WILLIAM BRYANT, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law
                                Rockwall County, Texas
                           Trial Court Cause No. CR17-2311

                                         ORDER
      The State’s motion for leave to file a late brief is GRANTED. The State’s brief is due by

November 8, 2019.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE